              Case 20-17315                       Doc 99             Filed 03/22/21 Entered 03/22/21 12:21:02                                        Desc Main
                                                                       Document     Page 1 of 8



Fill in this information to identify your case:

Debtor        1               Waseem Khan
                              Frrst Name                        Mrddle Name                   Last Name

Debtor 2
(Spouse if, liling)           First Name                        Mrddle   Nare                 Last   Nare

United States Bankruptcy Court for            the:         NORTHERN DISTRICT OF ILLINOIS

Case      number 20-17315
(if   knMn)
                                                                                                                                                IE   Check if this is an
                                                                                                                                                     amended filing



Official Form 107
Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                                                                         4119

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this fom. On the top of any additaonal pages, write your name and case
number (if known). Answer every question.

EEI?II             Give Details AboutYour Marital Status and Where You Lived Before

1.      What is your current marital status?

        V         I\/arried
        T         Not married

2.      During the last 3 years, have you lived anywhere other than where you live now?

        V
        r         No
                  Yes. List all of the places you lived in the last 3 years. Do not include where you live now

         Debtor 1 Prior Address:                                     Dates Debtor   I            Debtor 2 Prior Address:                                 Dates Debtor 2
                                                                     lived there                                                                         lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Comnunity propefty
states and tenitoies include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        m         No
        n         Yes. Make sure you fill out Schedu/e H; Your Codebtors (Official Form 106H)

 Paft2             Explain the Sources of Your lncome

4.      Did you have any income from employment or from operating a business during this year or the two previous calendar years?
        Fill in the total amount of income you received from all jobs and all businesses, including part{ime activities.
        lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 'l .

        T         No
        V         Yes. Fill in the details.

                                                      Debtor     1                                                      Debtor 2
                                                      Sources of income                  Gross income                   Sources of income                Gross income
                                                      Check all that apply.              (before deductions and         Check all that apply.            (before deductions
                                                                                         exclusions)                                                     and exclusions)

From January 1 of current year until
the date you filed for bankruptcy:
                                                      I  Wages, commissions,                           $68,000.00       l- wages, commissions,
                                                      bonuses, tips                                                     bonuses, tips

                                                      l-    Operating a business                                        l-i   Operating a business


 For last calendar yeafi
 (January { to December31,2019
                                                      lf Wages, commissions,                          $104,400.00       [-:wages,commissions,
                                              )       bonuses, lips                                                     bonuses. tips

                                                      l-I   operating a business                                        l]r   oPerating a business



Official Form       107                                     Statement of Financial Affairs for lndividuals Filing fo. Bankruptcy                                           page   1


Software Copyright (c) 1996-2020 B€st Case, LLC -   M.bestcase.mm                                                                                              Best Case Bankruptcy
           Case 20-17315                        Doc 99              Filed 03/22/21 Entered 03/22/21 12:21:02                                        Desc Main
                                                                      Document     Page 2 of 8
 Debtor    1    WaSeem Khan                                                                                  Case number       (,f   k   owr) 20-17315


                                                   Debtor    I                                                      Debtor 2
                                                   Sources of income                  Gross income                  Sources of income                    Gross income
                                                   Check all that apply.              (before deductions and        Check all that apply.                (before deductions
                                                                                      exclusions)                                                        and exclusions)

 For the calendar year beforc that:
 (January 1 to December 31,20181
                                                   I  wages, commissions,                         $48,200.00        l--Wages, commissions,
                                                                                                                    bonuses, tips
                                                   bonuses, tips

                                                   l-   Operating a business                                        f-    Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      lnclude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      t-    No
      V     Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                  Gross income from             Sources of income                    Gross income
                                                   Describe below.                    each source                   Describe below.                      (before deductions
                                                                                      (before deductions and                                             and exclusions)
                                                                                      exclusions)
 From January 1 of current year until Rental lnCOme frOm                                          $12,082.83
 the date you filed for bankruptcy: 21021
                                                   SummerSprings

                                                   Rental lncome From                             $16,200.00
                                                   5410 N. Kimball

                                                   Rental lncome 6135                              $2,250.00
                                                   N. Seeley

 For last calendar year:                           Rental lncome from                              $5,230.64
 (January 1 to December31,2019              )      21027
                                                   SummerSprings

                                                   Rental lncome From                             $14,400.00
                                                   5410 N. Kimball

                                                   Rental lncome 6135                              $9,000.00
                                                   N. Seeley

 For the calendar year before that:                Rental lncome from                              $1,350.00
 (January 1 to December 31, 2018 )                 21027
                                                   SummerSprings

                                                  Rental lncome From                              $18,900.00
                                                  54r0 N. Kimball

                                                   Rental lncome 6135                              $7,500.00
                                                   N. Seeley




Otficial Form   107                                     Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                             page 2

Software Copyright (c) 1996-2020 Best Case, LLC - M.bestffise.com                                                                                            Best Case Bankruptcy
           Case 20-17315                       Doc 99           Filed 03/22/21 Entered 03/22/21 12:21:02                                     Desc Main
                                                                  Document     Page 3 of 8
 Debtor    1    Waseem Khan                                                                                  Case number (,rk   owr) 20-17315


EEIII           List Certain Pavments You Made Before You Filed for

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      I7 No.     Neither Debtor 1 nor llebtor 2 has primarily consumer debts . Consumer debts are defined in 11 U.S.C. S 101(8) as "incurred by an
                 individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825' or more?
                     M ruo.         co to tine 7.
                     Il yut       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include paymenis to an attorney for this bankruptcy case.
                      . Subject to adjustment on 4101122 and every 3 years after that for cases tiled on or after the date of adjustment.

      fl    Yes. Debtor     1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of$600 or more?

                     l-   No        Go to line 7.
                     |-- v".        List below each creditor to whom you paid a total of $600 or more and the total amounl you paid that creditor. Do not
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                    attorney for this bankruptcy case.


       Creditor's Name and          Address                     Dates of   payment            Total   amount        Amount     you   Was this payment for...
                                                                                                        paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      /nslders include your relatives; any general partners; relatives of any general partners; partnerships ofwhich you are a general partner; corporations
      ofwhich you are an ofiicer, director, person in control, orowner of20o/o ormore oftheirvoting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. $ '101 . lnclude payments for domestic support obligations, such as child support and
      alimony.

      VNo
      l-, Yes. List all payments to an insider.
       lnsider's Name and Address                               Dates of   payment            Total   amount        Amount     you   Reason for this payment
                                                                                                        paid             still owe

B.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      lnclude payments on debts guaranteed or cosigned by an insider.

      V     No
      t-    Yes. List all payments to an insider
       lnsider's Name and Address                               Dates of payment              Total amount          Amountyou        Reason for this payment
                                                                                                      paid            still owe      lnclude creditor's name

EEEI ldentify Legal Actions, Repossessions, and Foreclosures
9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit court action, or administrative                         proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      fNo
      V Yes. Fill in the details.
       Case title                                               Nature of the   case         Court or agency                         Status of the case
       Case number
       Mehvish Arif Khan v. Vllaseem M.                                                      Circuit Court of Gook                   M    Pending
       Kahn                                                                                  County                                  lf   On appeal
       2016 D 5177                                                                           50 W. Washington Street
                                                                                             Chicago, lL 60602
                                                                                                                                     f    Concluded



       Maybe another lawsuit                                                                                                         fi   Pending
                                                                                                                                     l
                                                                                                                                     r    On appeal
                                                                                                                                          Concluded




Official Form   107                                     Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                        page 3

Software Copyright (c) 1996-2020 Best Case, LLC -   M.bestmse mm                                                                                        Best Case Bankruptcy
              Case 20-17315                       Doc 99                Filed 03/22/21 Entered 03/22/21 12:21:02                                   Desc Main
                                                                          Document     Page 4 of 8
 Debtor       1   Waseem Khan                                                                                   Case number (,rk   own) 20-17315



10. Wthin            1 year before you     filed for bankruptcy, \,vas any of your property repossessed, foreclosed, garnished, attached, seized, or l6vied?
         Check all that apply and fill in the details below.

         V      No. Go to line 'l '1 .
         T      Yes. Fill in the information below.
          Creditor Name and Address                                     Describe the Property                                     Date                     Value of the
                                                                                                                                                                property
                                                                        Explain what happened

11   .   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?
         V
         r      No
                Yes. Fill in the details
          Creditor Name and Address                                     Describe the action the creditor took                     Date action was               Amount
                                                                                                                                  taken

12       Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of crcditors, a
         court-appointed receiver, a custodian, or another official?
         V      No
         t-     Yes

l!!t?f':I         List Certain Gifts and Contributions

13. Within         2 years before you        filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
         TNo
         V Yes. Fill in the details for each gift.
          Gifts with a total value of more than            $600              Describe the   gifts                                 Dates you gave                   Value
          per   person                                                                                                            the gifts

          Person to Whom You Gave the Gift and
          Address:
          Amanda Argubright                                                                                                       2018 - 2019              $36,000.00
          5790 Oakdale Dr.
          Springfield, lL 62711

          Person's relationship to you:        Friend


14. Within2yearsbeforeyoufiledforbankruptcy,didyougiveanygiftsorcontributionswithatotalvalueofmorethan$600toanycharity?
         VNo
         f Yes. Fill in the details        for each gift or contribution.
          Gifts or contributions to charities that             total         Describe what you   contributed                      Dates   you                      Value
          more than      $600                                                                                                     contributed
          Charity's Name
         AddreSS       (Numbor, Stroot, City, state and zlP Code)


llEll.'il         Ligt certain Losses

'15. Within I year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
         or gambling?

         V      No
         T  Yes. Fill in the details.
         Describe the property you lost and                         Describe any insurance coverage for the loss                  Date of your        Value of property
         how the loss occurred                                      lnclude the amount that insurance has paid. List pending      loss                                lost
                                                                    insurance claims on line 33 of Schedule NB: Propefty.




Official Form     107                                      Statement of Financial Affuirs for lndividuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 1996-2020 Best Case, LLC - lW.best€se.mm                                                                                         Best Case Bankruptcy
             Case 20-17315                      Doc 99                Filed 03/22/21 Entered 03/22/21 12:21:02                                      Desc Main
                                                                        Document     Page 5 of 8
 Debtor      1   Waseem Khan                                                                                   Case number (rrnown)     20-17315



EEIJI            List Certain Payments or Transfers

16. Within   1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      lnclude any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      T      No
      V      Yes. Fill in the details.
       Person Who Was Paid                                              Description and value of any property                    Date payment                 Amount of
       Address                                                          transferred                                              or transfer uras               payment
       Email or website address                                                                                                  made
       Percon Who Made the Payment, if Not You
       Crane, Simon, Clar & Goodman                                     Attorney Fees                                            September 15,              $10,000.00
       Suite 3705                                                                                                                2420
       135 South LaSalle Street
       Ghlcago, lL 606034297
       sclar@cranesimon.com
       IOLTA of Brown Udell Pomerantz, with
       funds provided by Debto/s sister
       Shameem Khan


17. Within  1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditoF or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

             No
             Yes. Fill in the details.
       Percon Who Was Paid                                              Description and value of any properly                    Date payment                 Amount of
       Address                                                          transferred                                              or transfer was               payment
                                                                                                                                 made

18. Wthin    2 years before you filed for bankruptcy, did you sell, trade, or othenrise transfer any properly to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      lnclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
      m      No
      I"_i   Yes. Fill in the details.
       Person Who Received Transfer                                     Description and value of                   Describe any property or           Date transfer was
       Address                                                          propefi transferred                        payments received or debts         made
                                                                                                                   paid in exchange
       Person's relationship to you

19. Within   10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protection devrbes.)
      V      No
      T      Yes. Fill in the details.
       Name of      trust                                               Description and value of the property transferred                             Date Transfer was
                                                                                                                                                      made

E tilil          List of Certain Financial Accounts. lnstruments, Safe                       Bores- and Storaoe Units

20. Withinlyearbeforeyoufiledforbankruptcy,wereanyfinancial accountsorinstrumentsheldinyourname,orforyourbenefit,closed,
      sold, moved, or transferred?
      lnclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      VNo
      T Yes. Fill in the details.
       Name of Financial lnstitution and                          Last 4 digits of            Type of account or           Date account was                Last balance
       Addrgss (Numbor, Strsot, City, State and ZIP               account number              instrument                   closed, sold,               beforc closing ol
       Codo)                                                                                                               moved, or                            transfer
                                                                                                                           transferred




Official Form    107                                      Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                       page 5

Software Copyright (c) '1996-2020 Best Case, LLC -   ww.bestcase.mm                                                                                      Besl Case Bankruptcy
            Case 20-17315                         Doc 99           Filed 03/22/21 Entered 03/22/21 12:21:02                                          Desc Main
                                                                     Document     Page 6 of 8
 Debtor    1    Waseem Khan                                                                                         Case number (fkDown)     20-17315



21    Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      VNo
      T Yes. Fill in the details.
       Name of Financial lnstitution                                    Who else had access to it?                  Describe the contents                     Do you   still
       AddresS (Numbor, Str@t, City, s1.to       and aP code)           Address (Numbs, stret, city,                                                          have it?
                                                                        Stato and ZIP Cod6)


22.   Have you stored property in a storage unit or place other than your home                           within   1 year before you   filed for bankruptcy?

      17 No
      I-r Yes. Fill in the details.
       Name of Storage Facility                                         Who else has or had          access         Describe the contents                     Do you   still
       AddreSS     (Numbar, Streot, City, Stato and zlP   cod6)         to it?                                                                                have it?
                                                                                              streot' citv'
                                                                        #,3 ::::,   $['jr'
m               ldentify Property You Hold or control for Someone Else

23.   Do you hold or control any property that someone else owns? lnclude any property you borrowed from, are storing tor, or hold in trust
      for someone.

      IB    No
      f     Yes. Fill in the details.
       Owner's Name                                                     Where is the property?                      Describe the property                                  Value
       Addfess Numbor,        StIoet, city, s-tat6 end zlP Codo)        (Numbor, Stroot City, Stato and ZIP
                                                                        Co.lo)

llEllllil       Give Details About Environmental lnformation

For the purpose of Part 10, the following definitions apply:

m]    Environmental ralv means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, yvastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, waates, or material.
m     Site means any tocation, facality, or property as defined under any environmental law, whether you now own, operate, or utitize it or used
      to own, oporate, or utilize it, including disposal sites.
M     Hazardous matenhl means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about regadless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      V     No
      T     Yes. Fill in the details.
       Name of site                                                    Governmental unit                               Environmental law, if you              Date of notice
       AddfeSS     (Numb6r, Street, City, Stats and zlP code)          Address (Number, Street, city, State   and      know it
                                                                       ZIP Code)


25.   Have you notified any governmental unit of any release of hazardous material?



      rV    No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                               Environmental law, if you              Date of notice
       Address     (Numbsr,   Strst,   City, Strts and aP codo)        Addfess (Numbor, Strset, city, Slato   and      know it
                                                                       ZIP Cod6)


26.   Have you been a party in any iudicial or administrative proceeding under any environmental law? lnclude settlements and orders.

      V
      r     No
            Yes. Fill in the details.
       Case Title                                                      Gourt or agency                              Nature of the case                        Status   ofthe
       Case Number                                                      Name                                                                                  case
                                                                       Address     (Numbor, Strsot, city,
                                                                       Stat8 and zlP Codo)




Official Form   107                                       Statement of Financial Affai6 for lndividuals Filing for Bankruptcy                                                  page 6

Software Copyright (c) 1996-2020 Best Case, LLC - \M.best€se.com                                                                                               Best Case Bankruptcy
           Case 20-17315                          Doc 99           Filed 03/22/21 Entered 03/22/21 12:21:02                                Desc Main
                                                                     Document     Page 7 of 8
 Debtor   1      WaSeem Khan                                                                               Case number (,tknown)   20-17315


EElll!il        Give Details About Your Business or Connections to Any Business

27. Within       4 years before you filed         for bankruptcy, did you own a business or have any of the following connections to any business?
            l-   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

            l-   A member of a limited liabality company (LLC) or limited liabitity partnership (LLP)
            l-   A partner in a partnership

            I    An officer, director, or managing executive of a corporation

            l-   An owner of at least 5% of the voting or equity securities of a eorporation

      T     No. Noneortheaboveapplies. Goto                  Partl2.
      V     Yes. Check all that apply above and            fill in the details below for each business.
       Business Name                                            Describe the nature of the    business           Employer ldentification number
       Address                                                                                                   Do not include Social Security number or lTlN,
       (ilumb.r, S:troet City, Statc rnd ZIP   Codc)            Name Of aCCOUntant Of bookkeeper
                                                                                                                 Dates business existed
       Kahn & Associates                                        Real Estate Management                           EIN:        XX-XXXXXXX
       1017 Crystal Court
       Glenview, lL 60025                                      Sirha Patel                                       From-ro     312019 -911112020


28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? lnclude all financial
      institutions, creditors, or other parties.

      T     No
      V     Yes. Fill in the details beloYv.
       Name                                                    Date lssued
       Address
       (Numb.r, Slret   Clty,   Stat   end ZIP Cods)

       Law Offices of Johathan Merel, PG                       July 6, 2020
       2 Prudential Plaza
       180 N. Stetson
       Ghicago, IL 60601




Official Form   107                                    Statement of Financial Affai6 for lndividuals Filing for Bankruptcy                                     page 7

Sottware Copyright (c) 1996-2020 Best Case, LLC - M.bestcase.com                                                                                   Best Case Bankruptcy
       Case 20-17315                          Doc 99                Filed 03/22/21 Entered 03/22/21 12:21:02                                        Desc Main
                                                                      Document     Page 8 of 8

  Debtor   1    Waseem Khan                                                                                       Case number (,rlrrowr) 20-17315




 EFfiJF,l       Sisn tsetow

                                                                                                                                                       the answers
                                                                                                                                                       in connection




                                                                               Signature of Debtor     2
  Signature of Debtor         1


  Date                3t22t2021                                                Date

Did you attach additional pages to Your Statement of Financial Affaks for lndividuals Filing for Eankruptcy (Official Form 107)?
17 t'to
[* ves
 Did you pay or agree to pay someone who is not an attorn€y to help you fill out bankruptcy forms?
17   ruo
[-   Yes. Name of Person                    Attach lhe BankruBtcy Petitian Preparer's Notlce- Dectaration. and Signature (Official Form 1 19).


                                  -.




Official Form   107                                         Statement of Financial Affairs tor lndividuals Flting for Bankruptcy                                   page 8

Scftware Copyright {cj '1996-2020 Best Case. LLC   -   w.bestcase.mm                                                                                  Best Case Bankruptcy
